Citation Nr: 0835277	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  06-06 794	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1968 to 
October 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefit sought on 
appeal.  

In his substantive appeal to the Board, received in February 
2006, the veteran requested a hearing before the Board.  In a 
letter to VA dated in June 2006, the veteran withdrew his 
request for a personal hearing.  38 C.F.R. § 20.704(e).  
Accordingly, the Board will proceed with consideration of 
this appeal based on the evidence of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for remand:  To attempt to corroborate the veteran's 
alleged PTSD stressors

In his August 2004 claim, the veteran contended that he saw a 
lot of combat in his role with the Civil Affairs Team in the 
Central Highlands of Vietnam.  He noted that he was attached 
to the HQ Co., 1/12th Infantry, 4th Infantry Division from 
July 1969 to October 1970.  In March 2005, the veteran stated 
that during the fall of 1969 his unit started to get more 
activity including sniper fire and enemy "in the wire."  
His unit or Base Camp 1/22 Artillery returned fire and on one 
occasion a mortar round hit a village and a civilian woman 
was injured and was medevaced to a hospital.  He indicated 
that he did some ambushes and recognizance missions near the 
village of Pli Biel Dor.  In the late spring of 1970, the 
veteran reported that his base camp was moved from Pleiku to 
An Khe.  He indicated that he had to search villages and work 
on fire bases and was exposed to shelling at this time.  In 
his May 2005 stressor statement, the veteran added that he 
was assigned to the HHC Co., 1st Battalion, 12th Infantry 
Regiment, 4th Infantry Division, Civil Affairs Team.  In his 
July 2005 notice of disagreement (NOD), the veteran alleged 
that he carried and fed ammunition, fired M79s, conducted 
ambushes, and searched villages and was part of a forward 
area for seven months.  

A February 2006 buddy statement contended that the veteran 
was in charge the night the village was hit when the civilian 
woman was medevaced to the hospital.  The buddy added that 
the veteran took control of the situation which included 
getting the wounded to the helicopters.  

The veteran's DA Form 20 reflected that he was in Vietnam 
(USARPAC) from May 1969 to October 1970.  Additionally, in 
May 1969, his principal duty was shown to be postal clerk and 
he was assigned to the HHC, 1st Battalion, 12th Infantry, 4th 
Infantry Division.  In May 1970, his principal duty was 
company clerk and he was assigned to the 4th Admin. Co. 4th 
Infantry Division.  

The veteran has a diagnosis of PTSD in his VA treatment 
records.  Although the DA Form 20 does not reflect that he 
served with the Civil Affairs Team, and with an MOS of clerk, 
it is unclear whether or where the veteran would have been 
involved with the type of activities he has stated he 
participated in, the Board does note that the veteran has a 
diagnosis of PTSD and that he did indicate that his unit was 
hit with sniper fire in the fall of 1969 and that a village 
nearby was hit with mortar rounds.  Additionally, the veteran 
indicated that his unit was exposed to shelling in the spring 
of 1970.  As the veteran has indicated an approximate time 
frame for when these alleged stressors occurred and his DA 
Form 20 reflects his unit of assignment during that time, the 
Board finds that a remand is necessary to attempt to verify 
his alleged stressors.  In this regard, the Board is 
cognizant of the holding of Pentecost v. Principi, 16 Vet. 
App. 124 (2002), where the United States Court of Appeals for 
Veterans Claims (Court) pointed out that corroboration of 
every detail of a stressor under such circumstances, such as 
the veteran's own personal involvement, is not necessary.  
See also Suozzi v. Brown, 10 Vet. App. 307 (1997).  
Consequently, the Board finds that a remand is necessary to 
attempt to verify the veteran's alleged PTSD stressors.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should make attempts to 
corroborate the veteran's alleged 
stressors of sniper fire and shelling in 
the fall of 1969 and late spring of 1970.  
Additionally, please attempt to 
corroborate the veteran's contention that 
he participated in ambushes and 
recognizance missions as part of the Civil 
Affairs Team in the Central Highlands of 
Vietnam.  All appropriate measures should 
be undertaken to verify these stressors 
including but not limited to obtaining 
additional service personnel records, unit 
histories, morning reports, or contacting 
JSRRC or another appropriate entity.  
Please note that the veteran contended 
that in the fall of 1969, his unit or Base 
Camp 1/22 Artillery returned fire and on 
one occasion a mortar round hit a village 
and a civilian woman/civilian people were 
injured and medevaced to a hospital.  In 
his May 2005 stressor statement, the 
veteran added that he was assigned to the 
HHC Co., 1st Battalion, 12th Infantry 
Regiment, 4th Infantry Division, Civil 
Affairs Team.  Please also note that the 
veteran's DA Form 20 reflected that he was 
in Vietnam (USARPAC) from May 1969 to 
October 1970; in May 1969, his principal 
duty was shown to be postal clerk and he 
was assigned to the HHC, 1st Battalion, 12th 
Infantry, 4th Infantry Division; and in May 
1970, his principal duty was company clerk 
and he was assigned to the 4th Admin. Co. 
4th Infantry Division.  All attempts to 
corroborate/verify these alleged stressors 
should be documented in the claims file.  
If these alleged stressors are not capable 
of verification, so state.  

2.  Obtain any additional VA treatment 
records.  

3.  If, and only if, the veteran's alleged 
stressors are corroborated, the AMC/RO 
should schedule a VA PTSD examination to 
determine the sufficiency of the alleged 
stressors.  

The claims folder and a copy of this 
REMAND must be made available to the 
examiner in conjunction with the 
examination.  The RO should provide the 
examiner the summary of any combat 
stressors alleged by the veteran, and the 
examiner must be instructed that only 
these events may be considered for the 
purpose of determining whether exposure to 
an in-service stressor has resulted in the 
current psychiatric symptoms.  The 
examination report must include responses 
to the each of the following items:

a.  Based on a review of the claims 
folder and the examination findings, 
provide a diagnosis of PTSD, if present. 

b.  If PTSD is found, state a medical 
opinion as to the likelihood (likely, 
unlikely, at least as likely as not) that 
the veteran's PTSD is the result of his 
alleged in-service stressors, as opposed 
to being due to some other factor or 
factors.  (The term "at least as likely 
as not" does not mean within the realm 
of medical possibility, but rather that 
the medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.)  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2007), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

4.  Upon completion of the above, review 
the evidence of record and enter a 
determination with respect to the claim of 
service connection for PTSD.  In the event 
that the claim is not resolved to the 
satisfaction of the veteran, issue a 
supplemental statement of the case (SSOC), 
a copy of which should be provided the 
veteran, and his representative.  After 
the veteran and his representative have 
been given an opportunity to submit 
additional argument, the case should be 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


